Citation Nr: 0927354	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to an increased evaluation for internal 
derangement with degenerative joint disease, left knee, 
currently 10 percent disabling.  

2.	Entitlement to an increased evaluation for internal 
derangement with degenerative joint disease, right knee, 
currently 10 percent disabling.  

3.	Entitlement to an increased evaluation for lumbar strain 
with degenerative joint disease, currently 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1990 to August 
1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

This appeal was remanded by the Board in November 2008 for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since the November 2008 Board Remand, the RO made several 
attempts to locate the Veteran at an address provided by the 
Veteran in February 2008.  The RO was unsuccessful in 
locating the Veteran.  In January 2009, a VA Form 9 was 
issued and the case was returned to the Board.  In April 
2009, the Board received a new address from the Veteran.  The 
veteran's representative confirmed the new address and 
contact information.  

There is no evidence that the Veteran has withdrawn his 
request for a Board hearing.  Therefore, the Board finds that 
a hearing must be re-scheduled and notice sent to the Veteran 
to his new address in compliance with 38 C.F.R. §§ 19.76, 
20.704(b) (2008). 

The Board notes that the Veteran should provide any future 
address changes in a timely manner.  While VA has a duty to 
assist the veteran in the development of a claim, that duty 
is not limitless.  There is no burden on the VA to "turn up 
heaven and earth" to find the Veteran.  See Hyson v. Brown, 5 
Vet. App. 262 (1993).  

Accordingly, the case is REMANDED for the following action:

The RO should attempt to contact the 
Veteran at the last known address of 
record located in Chicago, Illinois, which 
is the address included in the Appellant's 
Post-Remand Brief submitted in June 2009 
to schedule a Board hearing at the RO at 
the next available opportunity.  The RO 
should notify the appellant of the date of 
such hearing by sending a letter of 
notification to the Veteran at his address 
of record at least 30 days prior to the 
hearing date and provide a copy of such 
notification in the record.  See 38 C.F.R. 
§ 19.76.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

